DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Voss Automotive GMBH (WO 2015/161929A1 hereinafter “Voss”).
In regards to claim 1, Voss discloses a connector comprising: 
a tube body (10) formed in a tubular shape having a first opening (at 12) and a second opening (at 11) at both ends thereof, a first opening side of the tube body being connectable to an end of a first pipe, a second opening side of the tube body being connectable to an end of a second pipe, the tube body allowing a fluid to flow therethrough between the first opening and the second opening; 
a temperature detection element (2) embedded in a tubular part of the tube body (“The measuring device 2 is integrated into the material of the wall 15 of the housing 10 of the connecting device 1 provided there in a form-fitting and integrally bonded manner received” see page 8 of translation) and configured to detect a temperature of the fluid flowing through the tube body (see abstract which discloses the sensor is capable of determining temperature).; and 
a terminal (21, 22) electrically connected to the temperature detection element and exposed to outside of the tube body.
In regards to claim 2, Voss further discloses the tube body includes: 
a first tube portion (12) corresponding to an area that overlaps the first pipe in a flow path direction in a state in which the first pipe is inserted from the first opening; 
a second tube portion (11) corresponding to an area that overlaps the second pipe in the flow path direction in a state in which the second pipe is fitted to an outer circumference of the second tube portion on the second opening side; and 
a third tube portion (14) connecting the first tube portion and the second tube portion in the flow path direction, and the temperature detection element is embedded in an area of the second tube portion or the third tube portion excluding the first tube portion (shown in fig. 1).
In regards to claim 3, Voss further discloses the temperature detection element is embedded in an area of the third tube portion excluding the first tube portion and the second tube portion (shown in fig. 1).
In regards to claim 4, Voss further discloses a terminal storage portion (16) integrally molded on a tubular outer surface of the tube body and protruding outward from the tubular outer surface of the tube body, the terminal storage portion being provided at the same position as a position of the temperature detection element in a flow path direction between the first opening and the second opening, wherein the terminal is stored in the terminal storage portion (shown in fig. 1).
In regards to claim 5, Voss further discloses the tube body is formed in a tubular shape having a bent portion (14), the temperature detection element is embedded in the bent portion, and the terminal storage portion is integrally molded on an outer surface of the bent portion (shown in fig. 1).
In regards to claim 6, Voss further discloses the tube body includes a large-diameter tube portion located on the first opening side (12, shown in fig. 10) and forming a large-diameter flow path, and a small-diameter tube portion located on the second opening side (11, shown in fig. 10) and forming a small-diameter flow path, and the temperature detection element is embedded in a boundary part (14) between the large-diameter tube portion and the small-diameter tube portion.
In regards to claim 7, Voss further discloses a radial-direction thickness of the large-diameter tube portion is greater than a radial-direction thickness of the small-diameter tube portion, and the temperature detection element is embedded on a large-diameter tube portion side in the boundary part between the large-diameter tube portion and the small-diameter tube portion (shown in annotated fig. 10 below).

    PNG
    media_image1.png
    531
    697
    media_image1.png
    Greyscale

	In regards to claim 8, Voss further discloses the temperature detection element is provided so as to be exposed on an inner circumferential surface of the tube body (shown in fig. 1), and is exposed at a hole branching from a main flow path connecting the first opening and the second opening (shown in fig. 1).
In regards to claim 9, Voss further discloses the temperature detection element is covered by a material (316) forming an inner circumferential surface of the tube body and is not exposed to an inner circumferential side of the tube body (shown in fig. 11).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the remaining cited prior art shows a similar connector.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T DRAGICEVICH/            Primary Examiner, Art Unit 3679     
07/06/2022